DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Response to Arguments
Applicant's arguments filed on 06/02/2021 are found to be persuasive.

Allowable Subject Matter
Claims 1-2, 4-5, 7, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
U.S. Patent No. 9,377,093 to Fujita et al. and U.S. Patent Application Publication No. 2012/0080257 to Lee et al.,  are considered to be the closest prior art.  
The Office does not find that it would be somehow obvious to attain the ball screw recited in amended Claim 1, which comprises, among other elements and features, the claimed “scooping portion” and “curvature of the circulating component.”
Lastly, the examiner finds the claims to be sufficiently clear and precise in accordance with MPEP 2173.02(II) which states that the claims are not read in a vacuum but rather “must not be rejected” but rather "the examiner should allow claims" that set forth the scope of protection/infringement with a sufficient degree of particularity and distinctness without true ambiguity when analyzed on the whole in light of the content of the application disclosure, prior .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/RANDELL J KRUG/Primary Examiner, Art Unit 3658